UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CARLA BARKER,

      Plaintiff,
                                         MEMORANDUM & ORDER
              -against-
                                         19-CV-00514(KAM)(SMG)
IZIA ROKOSZ, JANELLE DEFREITAS,
STEVEN G. LEGUM, FRANK RICHARD
HURLEY, GREGG TELSEY, ROBERT
FISHBEIN, BETTY J. HINGLE, ROYCE
LLC, JACKIE MARKETING LLC, LOCKDECO
A/K/A LODECO, “JOHN DOE #1” though
“JOHN DOE #100,” said names being
fictitious and unknown, the parties
intended being persons or
corporations, if any, having
participated in the enterprise
described in the complaint,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

            This case arises from an alleged equity-stripping

scheme whereby defendants misled the plaintiff and induced her

to transfer the equity in her home to a separate corporation

while encumbering her home with two mortgage loans totalling

$450,000.    (ECF No. 1, Complaint (“Compl.”), ¶ 1.)   As a result

of defendants’ actions, plaintiff claims she was exposed to the

risk of losing the home she has lived in for more than three

decades.    (Id.)

            Plaintiff commenced this action on January 25, 2019,

alleging that defendants committed violations of federal and New

York state lending laws.    (Compl. ¶¶ 126-191.)   The complaint’s


                                  1
fifth and sixth causes of action allege defendants violated New

York’s Deceptive Practices Act, N.Y. Gen. Bus. Law § 349

(“Section 349”), and the federal Racketeer Influenced and

Corrupt Organizations Act (“RICO”), respectively.   (Id. ¶¶ 192-

219.)   Before the court are motions to dismiss plaintiff’s

Section 349 and RICO claims.

           Defendant Steven Legum (“Legum”), proceeding pro se,

filed his motion to dismiss Counts Five and Six of the complaint

on August 1, 2019.   (See ECF No. 76-18, Defendant Steven G.

Legum’s Memorandum of Law (“Legum Mot.”).)   Defendant Izia

Rokosz also moved to dismiss plaintiff’s Section 349 and RICO

claims on June 7, 2019.   (ECF No. 77-1, Memorandum of Law in

Support of Defendant Izia Rokosz’s Motion to Dismiss (“Rokosz

Mot.”).)   Defendant Frank Richard Hurley (“Hurley”) sought and

obtained the court’s permission to join the arguments asserted

in Legum’s motion; defendants Gregg Telsey (“Telsey”) and Royce

LLC (“Royce”) have likewise received permission to join the

arguments asserted by Rokosz’s motion.   (See Order dated June 5,

2019; Order dated June 28, 2019; Order dated July 26, 2019.)

Rokosz, Hurley, Legum, Telsey, and Royce will be referred to

collectively herein as the “Moving Defendants.”   This Memorandum




                                 2
and Order pertains only to the fifth and sixth claims of the

complaint that are raised in the Moving Defendants’ motions.1

           For the reasons set forth below, the court GRANTS the

Moving Defendants’ motions and DISMISSES plaintiff’s Section 349

and RICO claims.

                                BACKGROUND

           The following facts are drawn exclusively from

plaintiff’s complaint, which the court presumes to be true for

purposes of a motion to dismiss.         See Glob. Network Commc'ns,

Inc. v. City of New York, 458 F.3d 150, 154 (2d Cir. 2006)

(citing Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir.

2006)) (For a 12(b)(6) “motion, we are constrained to accept as

true the factual allegations contained in the complaint and draw

all inferences in plaintiff’s favor.”).

I.    The Parties

           Plaintiff is a 51-year-old Afro-Caribbean woman who

resides at 611 East 48th Street in the East Flatbush

neighborhood of Brooklyn, New York (“Property”).           (Compl. ¶¶ 1,

7.)   Plaintiff has lived at the Property for over 35 years.

(Id. ¶ 11.)    The complaint notes that the Kings County District

1     In addition to the Moving Defendants’ opening motions, plaintiff
submitted two opposition briefs. The first, filed on July 24, 2019, responds
to the motions as they relate to all Moving Defendants, except Hurley. (ECF
No. 78-1, Plaintiff’s Omnibus Memorandum of Law in Opposition (“Pl.’s Opp.
(1st)”).) The second, served August 1, 2019, only concerns the arguments
that implicate Hurley. (ECF No. 85-1, Plaintiff’s Memorandum of Law in
Opposition to Hurley’s Motion to Dismiss (“Pl.’s Opp. (2nd)”).) The court
also considered replies filed by Legum and Rokosz. (See ECF No. 79, Legum
Reply; ECF No. 83, Rokosz Reply.)


                                     3
Attorney’s Office referred plaintiff to Mobilization for

Justice, Inc., her current counsel, in light of the possibility

that plaintiff was a “victim of mortgage fraud in need of free

civil legal services.”    (Id. ¶ 19.)

         Rokosz, a New York resident, is the lender who

originated the mortgage loans in question, and, since 2014, has

originated at least thirteen other mortgage loans for one-to-

four family homes in New York City with terms requiring

interest-only payments, for a period of one to three years, at a

12 percent interest rate.    (Id. ¶ 8.)   Of these fourteen known

loans, Rokosz issued ten in predominately minority communities.

(Id. ¶ 125.)   Legum, also a New York resident, is an attorney

admitted to practice in the State of New York, and served as

Rokosz’s agent and attorney for the mortgage loans to plaintiff.

(Id. ¶ 10.)    Legum is also alleged to have been involved on six

of Rokosz’s above-described loan transactions.    (Id. ¶ 120.)

         Defendant Janelle Defreitas, who is not a Moving

Defendant, brokered the loan transactions at issue.    (Id. ¶ 9.)

In April 2017, Defreitas was indicted and arrested by the Kings

County District Attorney and New York Attorney General on

charges related to a complex mortgage fraud and money laundering

scheme, and is currently incarcerated on charges stemming from

the indictment.   (Id.)




                                  4
            Hurley, a New York-licensed attorney, acted as

plaintiff’s attorney in connection with the mortgage loans in

question.     (Id. ¶ 11.)   Defreitas allegedly arranged for Hurley

to act as plaintiff’s attorney.     (Id.)   Telsey, a New York

resident, is a managing partner of Royce, a limited liability

company that is registered in New York State and maintains a

principal place of business in Jackson Heights, New York.         (Id.

¶¶ 11, 15.)    The complaint alleges, on information and belief,

that Telsey is an associate of one or more unspecified

defendants, and that both Telsey and Royce received proceeds

from the subject loan transactions.      (Id.)

II.    The Property

            Plaintiff has lived in the Property, a two-family

home, since her mother first purchased it in 1983.        (Compl. ¶¶

18, 20-21.)    In 2004, after plaintiff’s mother passed away, the

Property was devised to plaintiff and her half-sister, Sandra

Vaughan.    (Id. ¶¶ 21, 22.)   Plaintiff continued to reside in the

Property after her mother died, and was solely responsible for

making all mortgage payments and maintaining the home.         (Id. ¶

23.)    By 2006, plaintiff successfully paid off the remaining

mortgage balance on the Property.      (Id. ¶ 24.)

            In 2008, plaintiff’s situation grew precarious.

Plaintiff’s half-sister, Ms. Vaughan, brought a partition action

against plaintiff to divide the Property.        (Id. ¶ 25.)   At the


                                   5
time, plaintiff was undergoing chemotherapy and could not

continue her job as a home health aide.          (Id.)   Plaintiff claims

her vulnerable circumstances rendered her unable to defend

against her half-sister’s partition suit, leading to a default

judgment against plaintiff.       (Id.)    Following her default,

plaintiff was subjected to pressure tactics by Ms. Vaughan,

including demands for plaintiff to take out a loan to buy Ms.

Vaughan’s portion of the Property, and unannounced visits by Ms.

Vaughan, or her agents, to show the Property for sale.             (Id. ¶

26.)   To make matters worse, plaintiff also fell behind on her

property taxes.     (Id. ¶ 27.)

           Confronted by potential tax liens and her half-

sister’s pressure tactics, plaintiff decided to seek a loan to

avoid losing her home.      (Id. ¶¶ 26-28, 30.)2      Plaintiff was not

able to secure a loan from traditional mortgage lenders,

however, because she was not working at the time.            (Id. ¶ 28.)

In 2016, a neighborhood confidante of plaintiff’s referred her

to Defreitas, who was a member of plaintiff’s local community.

(Id. ¶¶ 30-31.)     Defreitas assured plaintiff that she could help

plaintiff obtain a mortgage to pay off Ms. Vaughan.            (Id. ¶ 31.)

Plaintiff alleges, on information and belief, that Defreitas was

aware of plaintiff’s lack of income.         (Id.)

2     The complaint does not make clear the purpose for which plaintiff
intended to use the loan proceeds, but implies that plaintiff sought to pay
Ms. Vaughan for her share of the Property and/or her outstanding tax
liabilities.


                                      6
            In late 2016 or early 2017, Defreitas advised

plaintiff that she had found a lender.         (Id. ¶ 33.)     But in

order for plaintiff to obtain the loan, Defreitas told her that

she had to transfer the Property to a corporation—J&M Holdings,

Inc. (“J&M”). (Id. ¶¶ 33-35.)       Defreitas explained that the use

of a corporation was necessary because plaintiff planned to live

at the Property while renting out its second-floor apartment,

and according to Defreitas, the person who receives a loan could

not both live in and own a property.        (Id. ¶ 33.)

            Defreitas then orchestrated the transfer of the

Property from plaintiff to J&M.       Defreitas drove plaintiff to

Queens to meet with Jaipaul Persaud,3 who Defreitas said would

prepare the paperwork to effectuate the transfer of the

Property.    (Id. ¶ 34.)   When plaintiff and Defreitas arrived at

Mr. Persaud’s office, Defreitas instructed plaintiff to wait in

the car, and after a prolonged wait, Defreitas returned without

any paper work for plaintiff to sign or retain for her records.

(Id.)   According to a document filed by Mr. Persaud with the New

York Department of State on January 13, 2017, Defreitas signed

the “Certificate of Incorporation” for J&M as the

“Incorporator.”    (Id. ¶ 35.)

            Around the same time, Defreitas arranged for plaintiff

to meet with defendant Hurley, who Defreitas said would

3    Mr. Persaud is not named as a defendant in this action.


                                     7
 represent plaintiff in a closing for a mortgage loan.         (Id. ¶

 36.)    Defreitas introduced plaintiff to Hurley at a local

 restaurant for a short meeting at which Defreitas mostly spoke

 on plaintiff’s behalf.       (Id.)   Plaintiff was not presented with

 a retainer agreement for defendant Hurley’s legal services.

 (Id.)   In early 2017, Defreitas notified plaintiff of a date,

 time, and place for the closing, but provided plaintiff with no

 information about the name of the lender or anyone else who

 would attend the closing.      (Id. ¶ 39.)

            Before the closing took place, Telsey paid a visit to

 the Property, accompanied by another, unidentified man.        (Id. ¶

 40.)    Plaintiff believed that Telsey was an appraiser, though

 the complaint does not allege the basis for plaintiff’s belief

 nor does it allege that Telsey presented himself as an

 appraiser.    (Id.)   Telsey inspected the Property and handed

 plaintiff a business card from Royce.        (Id.)

III.    The First Closing

            On February 6, 2017, plaintiff attended the loan

 closing at Legum’s office in Mineola, New York (“First

 Closing”).    (Compl. ¶ 41.)       There, plaintiff learned for the

 first time that Rokosz was the lender.        (Id. ¶ 42.)   Rokosz did

 not attend the First Closing, however, and was represented by

 his attorney, Legum.       (Id.)   In addition to Legum, the First

 Closing was attended by Defreitas, Hurley, Telsey, defendant


                                       8
Betty Hingle, as well as plaintiff’s half-sister Ms. Vaughan,

Vaughan’s attorney, and Vaughan’s son.       (Id. ¶¶ 43-47.)   Right

before or during the First Closing, Hurley told plaintiff to

sign a letter, dated February 6, 2017, which stated that the

loan she was about to receive was a “hard money loan,” that most

borrowers are unable to afford such a loan, and that she would

release Hurley of any liability in connection with any future

lawsuit arising from the loan.   (Id. ¶ 48.)      After plaintiff

signed the letter, Hurley proceeded to represent her at the

First Closing.   (Id. ¶ 49.)

         At the closing, plaintiff signed and executed an

agreement whereby she received a loan in the principal amount of

$330,000.00 (“First Loan”).    (Id. ¶ 65.)     Plaintiff was not

informed of the First Loan’s terms, which provided for a 12

percent annual interest rate, a one-year term, and interest-only

payments for the term of the loan.   (Id. ¶ 66.)     The bulk of the

First Loan proceeds, $221,276.85, was applied to plaintiff’s

debts, including $150,000 to pay Vaughan for her share of the

Property, $71,126.85 to pay outstanding property taxes, and $150

to satisfy another debt.   (Id. ¶ 67.)   Plaintiff did not

directly receive any of the remaining $108,723.15, of which

$45,792.68 was retained in escrow, and various amounts




                                 9
distributed to other parties, including $3,000 to Legum, $1,500

to Hurley, and nearly $3,000 to Royce.          (Id. ¶ 68.)4

            At some point during the First Closing, Hurley took

plaintiff aside for a private conversation in a separate room.

(Id. ¶ 55.)    Once the two were alone, Hurley told plaintiff that

he “didn’t like the figures” that were provided, but plaintiff

did not understand what he meant.         (Id.)   Before Hurley could

explain, Defreitas barged in and told Hurley that his only job

was to have plaintiff sign the documents.          (Id.)    Hurley and

plaintiff returned to the conference room where the closing was

taking place without Hurley clarifying his concern about “the

figures.”     (Id.)   Defreitas also reassured plaintiff that she

had no need to worry about the monthly payments associated with

the mortgage loan because Defreitas would make the payments

herself until plaintiff refinanced the First Loan with a Federal

Housing Administration (FHA) loan.         (Id. ¶¶ 38, 56.)

            At the closing, Legum gave Hurley a number of

documents, which Hurley, in turn, passed on to plaintiff for her

signature.     (Id. ¶¶ 51, 57.)     These documents included a

Promissory Note, an Escrow Agreement, an Assignment and Security

Agreement, a Guarantee, and a Corporate Resolution, the

pertinent provisions of which are described below.             (Id. ¶ 57.)


4     Over $36,000 was distributed to a title company, EastCor Land Services,
and more than $14,000 was distributed to “Lodeco,” a construction company.
(Id.) Lodeco is named as a defendant, but EastCor Land Services is not.


                                     10
Despite instructing plaintiff to sign these documents, Hurley

did not provide plaintiff with any explanation of the documents’

contents or the implications of plaintiff signing them.          (Id. ¶

51.)    Plaintiff was also not afforded an opportunity to read the

documents.    (Id. ¶ 57.)   Among the documents Legum passed to

Hurley for plaintiff’s signature was the deed transferring the

Property from plaintiff to J&M.         (Id. ¶ 52.)   Hurley instructed

plaintiff to sign the deed, which she signed on behalf of J&M.

(Id.)   Ms. Vaughan then signed the deed transferring her share

of the Property to J&M.     (Id. ¶ 53; see also ECF No. 77-4,

Declaration of Jeremy M. Doberman, Exhibit B (Indenture, dated

February 6, 2017, conveying Sandra Vaughan’s interest in

Property to J&M).)

            Pursuant to the Promissory Note, plaintiff agreed to

personally advance $10,000 to Telsey and defendant Robert

Fishbein.     (Compl. ¶ 59.)     According to the Promissory Note, the

funds advanced to Telsey and Fishbein were for the purpose of

closing the First Loan.        (Id.)   Critically, the Promissory Note

provided that any default under its terms would be deemed a

default of the First Loan as well.          (Id.)

            The Escrow Agreement that plaintiff signed required

her to post $45,792 to Legum, in his capacity as escrow agent.

(Id. ¶ 60.)    The Escrow Agreement further provided that, upon

plaintiff’s default, Rokosz could authorize Legum to make


                                       11
payments out of the escrowed funds, without notice to plaintiff.

Plaintiff signed the Escrow Agreement in her capacity as

“president” of J&M.    (Id.)

           The Assignment and Security Agreement, which plaintiff

signed as “president and secretary” of J&M, assigned all

interest and stock in J&M to Rokosz, the assignee.       (Id. ¶ 61.)

Per the terms of the agreement, the assignment to Rokosz would

be held in escrow by Legum, and released to Rokosz upon

plaintiff’s default on the loan.       (Id.)   The Guarantee, which

plaintiff was instructed to sign in her personal capacity, made

plaintiff a personal obligor under the loan.       (Id. ¶ 62.)   And

according to the Corporate Resolution, “all shareholders,

officers, and directors of J&M Holdings unanimously agreed to

borrow $330,000.00” from defendant Rokosz “and to provide a

security interest to him” in the Property.       (Id. ¶ 63.)

           Plaintiff did not receive any copies of the

aforementioned documents that she signed at the First Closing.

(Id. ¶ 64.)   The defendants also did not advise plaintiff about

meeting with a certified housing counselor prior to agreeing to

obtain the loan.    (Id. ¶ 76.)

IV.    The Second Closing

           After the First Closing, Defreitas told plaintiff that

she had to sign additional documents at Legum’s office.        (Id. ¶

78.)    On February 16, 2017, ten days after the First Closing,


                                  12
plaintiff returned to Legum’s office to sign additional mortgage

paperwork (“Second Closing,” and together with the First

Closing, the “Closings”).    (Id. ¶ 79.)    Legum, Hurley,

Defreitas, and Fishbein were present at the Second Closing.

(Id.)   Telsey was not present at the latter closing, and it is

not alleged that any other defendants were present.      (Id.)

           Plaintiff believed that the documents she signed at

the Second Closing pertained to the First Loan.      (Id. ¶ 80.)

But, as it turned out, plaintiff was agreeing to an additional

loan in the principal amount of $120,000.00 (“Second Loan,” and

together with the First Loan, the “Mortgage Loans”).      (Id.)       The

terms of the Second Loan were substantially identical to the

First Loan, and plaintiff was required to sign updated copies of

the Escrow agreement, Assignment and Security Agreement,

Guarantee, and Corporate Resolution, all of which reflected a

consolidated loan of $450,000.00.      (Id. ¶ 82.)   The Second Loan

did not disburse any proceeds directly to plaintiff.         (Id. ¶

85.)    Instead, $14,400.00 was allocated as additional escrow,

and Legum, Royce, and Hurley received $3,500, $5,733.33, and

$1,500, respectively.    (Id.)   In addition, Rokosz received

$1,193.42, which apparently represented interest accrued on the

First Loan in the ten days since it was executed.      (Id.)

           No one at the Second Closing informed plaintiff that

she was executing an additional loan agreement.      (Id. ¶¶ 79-80.)


                                  13
As before, plaintiff did not receive any copies of the paperwork

she signed at the Second Closing.     (Id. ¶ 86.)

V.   Post-Closing Incidents

          In April 2017, about two months after the Second

Closing, Telsey, accompanied by a man otherwise unidentified in

the complaint, visited the Property and informed plaintiff that

she was behind on her mortgage loan payments.       (Id. ¶ 97.)

Telsey insisted that plaintiff sign over all paperwork for the

house to Rokosz, the purported new owner of plaintiff’s home.

(Id.)   Plaintiff ascertained at that point that Defreitas had

not been making payments on the mortgage, as she had promised.

(Id. ¶ 98.)

          Plaintiff thereafter contacted Legum, who confirmed to

plaintiff that she was in default.    (Id. ¶ 99.)     Plaintiff

requested that the funds held in escrow be released to cure the

default, but Legum responded that “this would not be possible.”

(Id.)   On May 9, 2017, plaintiff received a letter from Legum

claiming that plaintiff was in default and that Legum was

therefore transferring shares of J&M—i.e., the Property—to

Rokosz.   (Id. ¶ 101.)   Plaintiff did not receive a notice of

default or mortgage statement before receiving Legum’s letter.

(Id. ¶¶ 98, 100.)




                                 14
           Later that summer, two men whose identities are

unknown to plaintiff,5 unexpectedly entered the Property and

found plaintiff in her backyard, where they informed her that

she no longer owned her home and was required to leave the

Property in eight days.      (Id. ¶ 102.)     Subsequently, in November

2017, J&M initiated eviction proceedings against plaintiff.

(Id. ¶ 104.)     In that action, petitioner J&M alleged that Rokosz

was J&M’s president and sole shareholder, which allowed Rokosz

not to have to pursue a residential foreclosure against

plaintiff.     (Id. ¶¶ 106-07.)     The housing court dismissed the

eviction actions on July 10, 2018, but plaintiff nonetheless

continued to endure harassment.        (Id. ¶ 109.)     In July 2018, an

unknown individual placed a “for sale” sign on the Property.

(Id. ¶ 111.)    In or around October 2018, an unknown man tried to

enter the Property using a key to the door’s bottom lock.            (Id.

¶ 112.)   These incidents have caused plaintiff to feel “unsafe,”

“ashamed,” and depressed.       (Id. ¶¶ 113, 116.)      Further,

plaintiff transitioned to working only night shifts so that she

could be present at the Property during the day to guard it

against intruders.     (Id. ¶ 115.)       In December 2018, a fire at

the Property forced plaintiff and her son to temporarily

relocate, and she is no longer able to keep watch on her home.

(Id. ¶ 118.)
5     The complaint names “JOHN DOE #1” through “JOHN DOE #100” as
defendants.


                                     15
          Plaintiff alleges that Rokosz and Legum have conducted

deceptive acts or practices in the conduct of their business in

violation of New York state law, and that this conduct has

caused injury to plaintiff and “has a broad impact on consumers

at large.”   (Id. ¶¶ 192-97.)    In addition, plaintiff alleges

that the defendants are part of an enterprise whose purpose is

to effectuate “a fraudulent equity-stripping scheme” that

targets distressed homeowners, convinces them to transfer title

to their homes to “sham” corporations to evade consumer

protection laws, issues “onerous” loans to these individuals,

and then engages in a pattern of collecting unlawful debt once

the homeowners default on their loans.      (Id. ¶¶ 211-17.)

                              THE MOTIONS

          Rokosz, joined by Hurley, and Legum, joined by Telsey

and Royce, each moved to dismiss the complaint’s Section 349

claim and federal civil RICO claim for failure to state a cause

of action.   (See generally Rokosz Mot. 1-3; Legum Mot. 1-2.)

          Rokosz seeks dismissal of the Section 349 cause of

action on three grounds.     First, Rokosz argues that he,

individually, did not participate in any “consumer-oriented”

conduct, as required under the statute, because he never

interacted with plaintiff.     (Rokosz Mot. 9-13.)   Instead, Rokosz

appears to shift responsibility for the alleged conduct to

Defreitas.   (Id.)   Rokosz also contends that because the nominal


                                  16
obligor of the Mortgage Loans was the corporate entity J&M, and

not plaintiff, the alleged conduct did not target an actual

consumer.    (Id. 13.)   Second, Rokosz argues, relying on his

personal absence at the Closings, that he, personally, did not

make any misrepresentations to plaintiff.     (Id. 14-15.)

According to Rokosz, plaintiff bet her home on Defreitas’s

“naked assurances,” a patently unreasonable” decision.       (Id.

15.)   Third, Rokosz maintains that any injury plaintiff suffered

was not caused by his actions or omissions, and also, that

plaintiff was not injured at all because she received the

benefit of satisfying liens and judgments encumbering the

Property.    (Id. 21.)   Legum’s motion is brief and makes only one

contention: the alleged conduct was not “consumer-oriented”

because it did not “have a broad impact on consumers at large.”

(Legum Mot. 13-14.)

            With respect to plaintiff’s RICO cause of action,

Rokosz asserts that plaintiff fails to establish the existence

of a RICO “enterprise,” an essential element of a RICO claim,

because the complaint “has not provided more than conclusory

allegations outside of [the] Defendant’s roles with respect to

this one transaction . . . .”     (Rokosz Mot. 23.)   Legum’s RICO-

related arguments primarily seek to absolve him personally of

culpability.    For example, Legum argues that he could not be a

“RICO conspirator” because he was just the lender’s (i.e.,


                                  17
Rokosz’s) attorney, and there are no facts suggesting he “shared

intent with any of the other defendants.”        (Legum Mot. 7-8.)

                              JURISDICTION

         The court has original jurisdiction over plaintiff’s

federal claims pursuant to 28 U.S.C. § 1332, 15 U.S.C. §

1640(e), and 18 U.S.C. § 1964.     Pursuant to 28 U.S.C. § 1367,

the court can exercise supplemental jurisdiction over

plaintiff’s state law claims, given their relationship to

plaintiff’s federal claims.     Venue in this District is proper

because the Property at the center of the dispute is located in

Brooklyn, New York.

                          LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6), a

plaintiff must plead facts that, if accepted as true, “state a

claim to relief that is plausible on its face.”        Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).        A complaint is facially

plausible when the “plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).   A complaint need not contain detailed factual

allegations, but must contain more than mere “labels and

conclusions” or a “formulaic recitation of the elements of a

cause of action” or “naked assertions” devoid of “further

factual enhancement.”   Id.    For motions under Rule 12(b)(6), the


                                  18
court assumes the truth of all well-pleaded facts asserted in

the complaint and draws all reasonable inferences from those

facts in favor of the plaintiff.     Cohen v. Rosicki, Rosicki &

Assocs., P.C., 897 F.3d 75, 78 n.1 (2d Cir. 2018) (citing

Hutchison v. Deutsche Bank Sec., Inc., 647 F.3d 479, 481 (2d

Cir. 2011)).   In addition, the court considers written

attachments to the complaint, as well as any statements or

documents incorporated by reference.     Id.

          Although Rule 8 of the Federal Rules of Civil

Procedure “does not demand that a complaint be a model of

clarity or exhaustively present the facts alleged, it requires,

at a minimum, that a complaint give each defendant fair notice

of what the plaintiff’s claim is and the ground upon which it

rests.”   Atuahene v. City of Hartford, 10 Fed. Appx. 33, 34 (2d

Cir. 2001) (internal quotation omitted).       A complaint that

“lump[s] all the defendants together in each claim and

provid[es] no factual basis to distinguish their conduct . . .

fail[s] to satisfy this minimum standard.”      Id.; see also Leneau

v. Ponte, No. 1:16-CV-776-GHW, 2018 WL 566456, at *15 (S.D.N.Y.

Jan. 25, 2018) (“[C]omplaints that rely on group pleading and

fail to differentiate as to which defendant was involved in the

alleged unlawful conduct are insufficient to state a claim[.]”)

(internal quotation omitted); Adamou v. Cty. of Spotsylvania,

Virginia, No. 112CV07789ALCSN, 2016 WL 1064608, at *11 (S.D.N.Y.


                                19
Mar. 14, 2016) (“Pleadings that fail to differentiate as to

which defendant was involved in the alleged unlawful conduct are

insufficient to state a claim.”).

          In addition, “an action under § 349 is not subject to

the pleading-with-particularity requirements of Rule 9(b) . . .

but need only meet the bare-bones pleading requirements of Rule

8(a) . . . .”    Pelman ex rel. Pelman v. McDonald’s Corp., 396

F.3d 508, 511 (2d Cir. 2005) (citations omitted).     However, “a

plaintiff still must show that the alleged deceptive acts would

mislead a reasonable consumer acting reasonably under the

circumstances.”   Kennedy v. Covidien, LP, No. 118 Civ. 1907

(LTS) (KNF), 2019 WL 1429979, at *7 (S.D.N.Y. Mar. 29, 2019)

(citing Stutman v. Chemical Bank, 95 N.Y.2d 24, 28–29 (N.Y.

2000)).   In contrast to claims under Section 349, when a

plaintiff alleges “fraudulent activities as predicate acts for a

RICO claim, a plaintiff must satisfy the particularity

requirements of Rule 9(b).”    Town of Islip v. Datre, 245 F.

Supp. 3d 397, 413 (E.D.N.Y. 2017) (citing Moore v. PaineWebber,

Inc., 189 F.3d 165, 172-73 (2d Cir. 1999)).    Though the instant

complaint appears to sound in fraud, the parties are silent as

to whether plaintiff must plead her RICO claim with

particularity.    As discussed below, however, plaintiff’s cause

of action under RICO fails even under Rule 8(a)’s more lenient

pleading standard and therefore, the court declines to decide


                                 20
whether RICO claims based on the collection of an unlawful debt

must be pleaded with particularity.

                             DISCUSSION

I.   Section 349

           New York state law prohibits “[d]eceptive acts or

practices in the conduct of any business, trade or commerce or

in the furnishing of any service in this state . . . .”     N.Y.

Gen. Bus. Law § 349(a).    The elements of a deceptive trade

practices claim under Section 349 are: “(1) the act or practice

was consumer-oriented; (2) the act or practice was misleading in

a material respect; and (3) the plaintiff was injured as a

result.”   Toth v. 59 Murray Enterprises, Inc., No. 15 CIV. 8028

(NRB), 2019 WL 95564, at *13 (S.D.N.Y. Jan. 3, 2019) (quoting

Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir. 2009)); see

also Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 83-84

(2d Cir. 2015); Oswego Laborers' Local 214 Pension Fund v.

Marine Midland Bank, N.A., 623 N.Y.S.2d 529, 532-33 (N.Y.

1995)).    “[A]ny person who has been injured by reason of any

violation . . . may bring an action” to enjoin the unlawful

conduct or to recover actual damages, or both.    N.Y. Gen. Bus.

Law § 349(h).   Though it is settled law that a non-consumer may

bring a claim under Section 349, “the gravamen of the complaint

must be consumer injury or harm to the public interest.”       Stadt




                                 21
v. Fox News Network LLC, 719 F. Supp. 2d 312, 319 (S.D.N.Y.

2010).

         For the reasons discussed below, the court finds that

plaintiff has not sufficiently pleaded a Section 349 claim and

therefore, GRANTS the Moving Defendants’ Rule 12(b)(6) motions

to dismiss the Section 349 claim.

    A.   Consumer-Oriented Conduct

         To plead that an act or practice is “consumer-

oriented” within the meaning of Section 349, a plaintiff need

only show “that the conduct at issue ‘potentially affect[s]

similarly situated consumers.’”     Wilson v. Nw. Mut. Ins. Co.,

625 F.3d 54, 64 (2d Cir. 2010) (quoting Oswego Laborers’, 623

N.Y.S.2d at 533)).    The unlawful conduct “need not be repetitive

or recurring.”   N.Y. Univ. v. Cont’l Ins. Co., 639 N.Y.S.2d 283,

290 (N.Y. 1995).     Mere private contract disputes that are unique

to the parties, however, do not fall within the range of conduct

proscribed by Section 349.    See, e.g., Richmond v. Nat’l Grid,

553 F. App’x 56, 57 (2d Cir. 2014); Schlessinger v. Valspar

Corp., 723 F.3d 396, 398 (2d Cir. 2013) (Section 349 “is limited

to those practices which may tend . . . to deceive consumers.”)

(internal quotations omitted).

         In determining whether or not an act or practice is

consumer-oriented, “[t]he critical question . . . is whether the

matter affects the public interest in New York.”    Securitron


                                  22
Magnalock Corp. v. Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995).

The meaning of this proposition is twofold.    On the one hand,

Section 349 liability “attaches primarily where a party’s

misrepresentations are boilerplate and have the potential to be

repeated in order to deceive numerous similarly situated

buyers.”    Id. (quoting Exxonmobil Inter-America, Inc. v.

Advanced Info. Eng'g Servs., Inc., 328 F. Supp. 2d 443, 449

(S.D.N.Y. 2004)).    On the other hand, “contracts that are not

‘standard-issue,’ but are instead designed to provide services

‘tailored to meet the [plaintiff’s] wishes and requirements’ are

not consumer-oriented for § 349 purposes.”    Id. (citations

omitted).

    B.      Plaintiff Does Not Allege Consumer-Oriented Conduct

            Though plaintiff alleges conduct that, if proven,

strikes the court as predatory and egregious, the complaint does

not plead that the alleged “fraudulent equity-stripping scheme”

targeted any consumer other than plaintiff herself.    “[A]

mortgage transaction is not an orthodox or classic example of a

claim brought under [Section 349.]”    Ng v. HSBC Mortg. Corp.,

No. 07-CV-5434 RRM/VVP, 2010 WL 889256, at *15 (E.D.N.Y. Mar.

10, 2010); see also Teller v. Bill Hayes, Ltd., 213 A.D.2d 141,

630 N.Y.S.2d 769 (N.Y. App. Div. 2d Dep’t 1995) (“The typical

violation contemplated by the statute involves an individual

consumer who falls victim to misrepresentations made by a seller


                                  23
of consumer goods usually by way of false and misleading

advertising.”).    Thus, New York federal and state courts have

been reluctant to extrapolate the injuries of an individual

mortgagor into a broader public harm, as required to meet

Section 349’s consumer-oriented conduct element.

         In Rhodes v. Deutsche Bank Nat'l Tr. Co. for Morgan

Stanley ABS Capital I Inc. Tr. 2006-HE3, No. 07 CV 1544 (ERK),

2007 WL 9723296, at *8 (E.D.N.Y. Aug. 6, 2007), the plaintiff-

mortgagor alleged, just like the plaintiff here, “that [the

mortgagees] violated [Section 349] by charging him various fees;

failing to consider his ability to pay the mortgages; and making

various oral assurances about the terms of the mortgages that,

he alleges, were not true.”   2007 WL 9723296, at *8.   Judge

Korman explained that “[t]he gravamen of Rhodes’s claim is that

he was told one thing, but that the terms of the mortgage he

signed reflected another,” which indicated that the “complained-

of conduct was specific to the contractual relationship between

Rhodes and the defendants, . . . and not directed at the public

at large.”   Id.   Judge Korman dismissed plaintiff’s Section 349

claim because Rhodes alleged conduct personal to him, “not

conduct directed at members of the public generally,” and

therefore, “concern[ed] the sort of private dispute not within

the ambit of the statute.”    Id.




                                    24
           In arriving at this result in Rhodes, Judge Korman

cited to a decision of the New York State Supreme Court, Banc of

America Commercial Finance Corp. v. Issacharoff, which is

instructive here.   728 N.Y.S.2d 861 (N.Y. Sup. Ct. N.Y. Cty.

2000).   In Issacharoff, a lender brought a foreclosure action

against a debtor, who, in turn, asserted an affirmative defense

and counterclaim that the lender had violated Section 349. The

trial court dismissed the affirmative defense and counterclaim

because the transaction was not consumer-oriented, explaining

that:

          Although this counterclaim essentially concerns a
          loan, which may be replicated using a standard form
          with other customers, the allegations of deceptive
          acts indicate that the conduct at issue was particular
          to [the borrower] and not a type of standard practice
          . . . . In other words, the conduct here involved a
          private contract unique to these parties rather than
          conduct affecting the consuming public at large.

Id. at 867.

           Here, the Mortgage Loans and Closings were “‘tailored

to meet [plaintiff’s] wishes and requirements,’” Securitron, 65

F.3d at 264, and therefore, “do not implicate acts and practices

that would have a broad impact on consumers at large,” Rhodes,

2007 WL 9723296, at *8.   Plaintiff had full equity in at least

half of the Property but felt compelled to seek a loan in order

to satisfy her half-sister’s aggressive pursuit of her partition

rights, as well as accruing tax liabilities.   (Compl. ¶¶ 26, 28-



                                25
30.)   Plaintiff’s inability to obtain financing from a

traditional lender ultimately led her down the path of

connecting with Defreitas, who represented that she could help

plaintiff obtain a mortgage in order to satisfy any obligations

to Ms. Vaughan.    (Id. ¶¶ 30-31.)    Defreitas also led plaintiff

to believe that, in order to obtain a loan, plaintiff would have

to transfer the Property to a corporate entity, J&M, in order to

both live in and, derive rental income from, the Property.      (Id.

¶¶ 33-35.)    Thus, at the Closing, plaintiff signed numerous

documents as a purported officer of J&M, an entity that she did

not create.

             As an initial matter, the Mortgage Loans were not like

the typical mortgage loans issued to homebuyers.      City of Ann

Arbor Employees' Ret. Sys. v. Citigroup Mortg. Loan Tr. Inc.,

703 F. Supp. 2d 253, 255 (E.D.N.Y. 2010) (“[T]he traditional

mortgage model involves nothing more than a prospective home

buyer seeking, and obtaining a loan from a lending institution .

. . .”).   Plaintiff was not a prospective purchaser, but rather,

an incumbent owner of the Property.      Plaintiff sought to use her

equity in the Property to secure financing to fend off her half-

sister’s competing claim to the Property, a unique circumstance

that is not alleged to have been shared by the other,

hypothetical mortgagors referenced in the complaint.

Plaintiff’s half-sister even attended the First Closing, and


                                 26
nearly half the proceeds of the First Loan were distributed

directly to Ms. Vaughan, plaintiff’s half-sister, (id. ¶¶ 43-47,

67), whereas traditionally, mortgage loan proceeds are applied

almost exclusively to the purchase price for the subject

property.   In addition, J&M was named as an obligor and

mortgagor of the Mortgage Loans because plaintiff expressed a

desire to live in the Property while renting out its second-

floor apartment.   The complaint does not allege that defendants

similarly caused the creation, and use of, a corporate

intermediary in any other transactions.   Ultimately, the

transactions at issue concerned a single piece of property and a

uniquely situated consumer.   Therefore, it is implausible to

infer that the practices alleged in the complaint could “easily

recur,” M & T Mortg. Corp. v. White, 736 F. Supp. 2d 538, 571

(E.D.N.Y. 2010), or “potentially affect similarly situated

consumers,” Oswego Laborers’, 623 N.Y.S.2d at 533.

            Plaintiff attempts to characterize the conduct alleged

in the complaint as widespread, specifically by alleging that

Rokosz has issued at least thirteen other mortgage loans in New

York City which, like the Mortgage Loans to plaintiff, required

interest-only payments for one to three years at 12 percent

interest, and also by noting that Defreitas is currently

incarcerated on charges of mortgage fraud.   (See Compl. ¶¶ 8,

9.)   But these allegations of other acts by Rokosz and Defreitas


                                27
do not indicate whether or not defendants’ conduct with respect

to plaintiff was replicated elsewhere, or whether the other

loans issued by Rokosz involved a corporate intermediary, a

critical component of the Mortgage Loans issued to plaintiff.

            Further, the authorities plaintiff cites in opposition

are either distinguishable or inapposite, and therefore do not

save her Section 349 claim.   Plaintiff cites to Polonetsky v.

Better Homes Depot, Inc., (see Pl.’s Opp. (2nd) 6), a decision

by the New York Court of Appeals which held that plaintiffs had

alleged consumer-oriented conduct where defendants “not only

sold property, but allegedly orchestrated a system of providing

services under which prospective buyers were defrauded or misled

every step along the way ... [and] allegedly steered buyers to

mortgage bankers and attorneys who had connections to Better

Homes[.]”   97 N.Y.2d 46, 53-54 (N.Y. 2001).   The defendants in

Polonetsky, however, “us[ed] newspaper advertisements and flyers

handed out at subway stations,” and “marketed [their] activities

to prospective New York City home buyers” generally.    Id. at 51.

The instant complaint does not allege such widespread targeting

of public consumers.   Likewise, the court in Barkley v. Olympia

Mortg. Co., (see Pl.’s Opp. (2nd) 6), held that plaintiffs

adequately pleaded consumer-oriented conduct by alleging that

“defendants orchestrated all-inclusive home sales and steered

plaintiffs to participating lawyers, lenders, and mortgage


                                 28
brokers.”    No. 04 CV 875 RJD/KAM, 2007 WL 2437810, at *18

(E.D.N.Y. Aug. 22, 2007).       The Barkley lawsuit, though, was

brought by eight first-time homebuyers, and therefore, on its

face, is distinguishable from the instant case brought by a lone

incumbent homeowner with unique circumstances.6

            The court thus finds that plaintiff has not pleaded

that defendants’ conduct was consumer-oriented, and accordingly,

GRANTS the Moving Defendants’ motions to dismiss the complaint’s

Section 349 claim.     Moreover, because plaintiff’s Section 349

claim is generally deficient, and not just with respect to the

Moving Defendants, the court DISMISSES the complaint’s Section

349 claim as it relates to all defendants.

II.   Civil RICO

            The federal RICO statute makes it “unlawful for any

person employed by or associated with any enterprise engaged in,

or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of
6     Plaintiff also cites Williams v. Aries Fin., LLC, No. 09-CV-1816
(JG)(RML), 2009 WL 3851675, at *10–11 (E.D.N.Y. Nov. 18, 2009), and
Schwartzbaum v. Emigrant Mortg. Co., No. 09 CIV 3848 SCR LMD, 2010 WL
2484181, at *9 (S.D.N.Y. Apr. 22, 2010), report and recommendation adopted in
part, rejected in part, No. 09 CIV. 3848 (SCR), 2010 WL 2484116 (S.D.N.Y.
June 16, 2010), for the contention that real estate transactions fall within
the scope of consumer-oriented conduct. (Pl.’s Opp. (2nd) 6.) The court
need not weigh in on such a broad proposition. The only concern is whether
the transactions alleged in this complaint are consumer-oriented. While
Williams and Schwartzbaum both found the conduct alleged was consumer-
oriented, neither decision discussed the court’s reasoning for those
conclusions, and therefore, neither case assists the court with respect to
determining whether the conduct alleged by plaintiff here was consumer-
oriented.


                                     29
racketeering activity or collection of unlawful debt.”     18

U.S.C. § 1962(c).   “Any person injured in his business or

property by reason of a violation” of the RICO statute may

pursue a civil action for damages.     Id. § 1964(c).

          An “enterprise” includes a group of individuals

associated in fact although not a legal entity.    Id. § 1961(4).

As a threshold matter, a plaintiff asserting a civil RICO claim

must adequately allege the existence of either a legal

enterprise or an association-in-fact enterprise.    A plaintiff is

thereafter required to demonstrate three elements: “(1) a

substantive RICO violation under § 1962, (2) injury to the

plaintiff’s business or property, and (3) that such injury was

by reason of the substantive RICO violation.”     Sykes, 780 F.3d

at 83 (citation omitted).   The required elements of the RICO

statute “must be established as to each individual defendant.”

DeFalco v. Bernas, 244 F.3d 286, 306 (2d Cir. 2001) (citing

United States v. Persico, 832 F.2d 705, 714 (2d Cir. 1987),

cert. denied, 486 U.S. 1022 (1988)).

          For the reasons discussed below, the court finds that

plaintiff has not sufficiently pleaded the existence of an

association-in-fact enterprise, and therefore, the court GRANTS

the Moving Defendants’ motions to dismiss Count Six of the

complaint.




                                30
    A.     Association-in-fact Enterprise

           An association-in-fact enterprise is defined as a

“‘group of persons associated together for a common purpose of

engaging in a course of conduct.’”    Boyle v. United States, 556

U.S. 938, 944 (2009) (quoting United States v. Turkette, 452

U.S. 576, 583 (1981)).   The Supreme Court has clarified that

three characteristics are required for an association-in-fact

enterprise: (1) a purpose, (2) relationships among the

enterprise’s associates, and (3) longevity sufficient to permit

said associates to pursue the enterprise’s purpose.     Id.   At a

minimum, “for an association of individuals to constitute an

enterprise, the individuals must share a common purpose to

engage in a particular fraudulent course of conduct and work

together to achieve such purposes.”   First Capital Asset Mgmt.

v. Satinwood, Inc., 385 F.3d 159, 174 (2d Cir. 2004).     “The

‘enterprise’ . . . is an entity separate and apart from the

pattern of activity in which it engages.     The existence of an

enterprise at all times remains a separate element which must be

proved.”   United States v. Turkette, 452 U.S. 576, 583 (1981).

When multiple defendants comprise the purported enterprise, the

plaintiff “must show, as to each individual defendant, that he

participated in” the enterprise’s affairs.    Lynn v. McCormick,

No. 17-CV-1183 (CS), 2017 WL 6507112, at *6 (S.D.N.Y. Dec. 18,




                                31
2017), aff'd, 760 F. App'x 51 (2d Cir. 2019) (citing D. Penguin

Bros. v. City Nat. Bank, 587 F. App’x 663, 668 (2d Cir. 2014)).

         Courts in the Second Circuit look to the “the

hierarchy, organization, and activities of the association to

determine whether its members functioned as a unit.”     Moss v.

BMO Harris Bank, N.A., 258 F. Supp. 3d 289, 298 (E.D.N.Y. 2017)

(citing First Capital Asset Mgmt., 385 F.3d at 174) (internal

quotations omitted)).   On the other hand, “[f]ormal hierarchy,

role differentiation, regular meetings, or established

procedures are not required; rather, an informal entity may

constitute an enterprise as long as ‘the group . . . function[s]

as a continuing unit and remain[s] in existence long enough to

pursue a course of conduct.’”   Delgado v. Ocwen Loan Servicing,

LLC, No. 13-CV-4427 NGG RML, 2014 WL 4773991, at *16 (E.D.N.Y.

Sept. 24, 2014) (citing Boyle, 556 U.S. at 948); see also D.

Penguin Bros., 587 F. App’x at 667 (an adequately pleaded

“enterprise requires proof of an ongoing organization, formal or

informal, and . . . that the various members function as a

continuing” unit) (citation omitted).

    B.   The Complaint Fails to Allege an Enterprise

         Plaintiff alleges that defendants have formed an

association-in-fact enterprise whose purpose is “to target

distressed homeowners with equity in their homes, issue hard

money loans with such onerous terms and costs that default and


                                32
immediate deed transfer are guaranteed, all while stripping the

home of equity to the benefit of members” of the enterprise.

(Compl. ¶ 212.)   The complaint then purports to describe in

detail how the “enterprise” functions:

         This [purpose] is accomplished by Defendant Defreitas
         utilizing her connections in the community to connect
         a struggling homeowner with Defendant Rokosz and
         Defendant Fishbein; Defendant Fishbein arranges the
         financing; Defendant Rokosz issues hard money loans
         directly to the homeowner or has the homeowner
         transfer title to a sham corporation which then
         becomes the borrower and the homeowner is promised he
         or she will be the sole shareholder and remain the
         effective owner, and must personally guarantee the
         hard money loan; Defendant Rokosz employs associate
         Defendant Legum to serve as the attorney for the
         transaction and “escrow agent” in furtherance of the
         scheme; Defendant Hurley provides legal services as
         the homeowner as part of the scheme; Defendant
         Defreitas arranges for significant proceeds to be paid
         to a purported construction company; Lockdeco, to
         perform repairs that are never actually completed, in
         furtherance od the scheme; proceeds are also diverted
         to Defendant Betty J. Hingle, who notarizes closing
         documents; and one or more of the Defendants arranges
         for significant proceeds to go to associate Defendant
         Telsey, who appears to accept significant proceeds
         through two corporations, Royce LLC and Jackie
         Marketing LLC, in furtherance of the scheme.

(Id. ¶ 213.)

         Upon closer scrutiny, though, the so-called

“enterprise” is a creature of wordplay.   Rather than describing

the functions of an “enterprise,” the complaint rehashes

allegations about the Mortgage Loans and Closings at issue, but

uses the present continuous tense to suggest an ongoing,

repetitive course of conduct.   Plaintiff’s opposition uses a


                                33
similar ploy to reinforce the continuous nature of the

“enterprise” by characterizing isolated acts as recurring

organizational activity.    (E.g., Pl.’s Opp. (1st) 18 (“Rokosz

would not have a struggling, mislead [sic] homeowner to lend to,

whose default he could ensure for purposes of the equity-

stripping scheme, were one not brought to him by Defendants

Defreitas and/or Fishbein.”).)

            The complaint fails to state a cognizable RICO

“enterprise” because the allegations give the court no basis to

infer that the defendants formed “‘an ongoing organization,

formal or informal,’ let alone a coherent ‘entity separate and

apart from the alleged fraudulent scheme.’”    Moss, 258 F. Supp.

3d at 304 (citation omitted).    Nothing in the complaint actually

supports the inference that the defendants associated with one

another or engaged in the “fraudulent equity-stripping scheme”

either before or after their transaction with the plaintiff.

Plaintiff merely alleges that defendants directly and indirectly

crossed paths on one occasion with respect to the Mortgage Loans

at issue.   In other words, according to the complaint, the

defendants collectively associated with each other just one

time, not on an ongoing basis.    The complaint thus fails to

plead that the defendants’ association was anything more than a

one-off transaction, and therefore did not have the longevity

necessary to constitute an enterprise, much less an enterprise


                                 34
whose affairs were conducted through the collection of unlawful

debt.   See Boyle, 556 U.S. at 944.

           It also follows that because defendants’ association

with one another was pleaded as a one-time event, there is no

basis to infer that they “acted on behalf of the enterprise as

opposed to on behalf of themselves in their individual

capacities.”    Id. (emphasis in original; brackets and citation

omitted); see also D. Penguin Bros., 587 F. App’x at 668 (RICO

enterprise did not exist because complaint failed to create

plausible inference that defendants stole plaintiffs’ funds to

“advance the [] agenda of their purported ‘enterprise’” or any

other shared purpose); cf. United Food & Comm. Workers Unions &

Emp'rs Midwest Health Benefits Fund v. Walgreen Co., 719 F.3d

849, 851 (7th Cir. 2013) (“RICO is not violated every time two

or more individuals commit one of the predicate crimes listed in

the statute.”).7

           Because the failure to adequately allege the existence

of a RICO association-in-fact enterprise is fatal to plaintiff’s

federal RICO claim, the court finds it unnecessary to address

the other elements of this claim, and GRANTS the Moving


7     The allegation that Legum was “named” on six of Rokosz’s mortgage loans
in earlier years does not warrant the inference that Legum and Rokosz were
part of an ongoing RICO enterprise organization whose purpose was to strip
homeowners of their home equity through the collection of unlawful debt.
(See Compl. ¶¶ 119-20.) Similarly, the allegation that Defreitas was
arrested for mortgage fraud, (see id. ¶ 9), does not warrant the inference
that any one of the alleged enterprise’s associates were involved in her
offenses.


                                     35
Defendants’ Rule 12(b)(6) motions on this count.     As with the

court’s decision to dismiss plaintiff’s Section 349 claim, the

deficiency in plaintiff’s RICO claim is not specific to any one

defendant.    Therefore, the court DISMISSES the complaint’s

federal RICO claim as it relates to all defendants.

                              CONCLUSION

          For the foregoing reasons, the Moving Defendants’

motions to dismiss plaintiff’s Section 349 and federal RICO

claims are GRANTED.    The court DISMISSES Counts Five and Six of

the complaint as it relates to all defendants.     The parties

shall proceed to discovery and are hereby referred to Magistrate

Judge Gold for all pre-trial matters.

SO ORDERED.

Dated:   January 2, 2020
         Brooklyn, New York
                                                /s/
                                      Kiyo A. Matsumoto
                                      United States District Judge




                                 36
